The Count :
The point relied upon by the appellant is that the provisions of the Political Code relating to the assessment of lands within reclamation districts are unconstitutional and therefore void. They are said to be unconstitutional because they do not provide for any mode by which a party assessed shall have notice of the proceeding, and an opportunity to object to the amount- charged against his land. Section 3456 pror vides that the Commissioners appointed by the Board of Supervisors “ must view and assess upon the lands situated within the district a charge proportionate to the whole expense and to the benefits which will result from such works” of reclamation.
No assessment against any tract of land can be enforced except by action, to which the owner of the tract must be made a party. (Pol. C., § 3466.) The judgment appealed .from was rendered in such an action; and to such an action *107the Code does not limit the defenses. If the provisions of the Political Code are applicable, and the proposition contended for is correct, the appellant here could have shown that the sums assessed against his property were not “ proportionate to the benefits” resulting from the works of reclamation. It has been repeatedly decided in the Supreme Court of this State that the Legislature may establish an arbitrary standard of estimating the amount of benefit derived by each tract of land within an assessment district declared to be benefited as a whole; as by reference to the number of front feet in the case of street assessments, or to the number of acres in cases of reclamation. But, for the purposes of this decision, we may assume that the Code has not adopted any such arbitrary method, but that the assessment of the Commissioners must be made with reference to the actual benefits to result to each tract of land by reason of the works of reclamation. It can not be material, however, that the land owner had no notice before the proportional benefit to his land was estimated by the Commissioners, if in the subsequent action he has had his day in Court, with full opportunity to contest the charge, before it was declared a lien upon his land, or a judgment to be collected out of his general property.
In the case before us the defendant set up in his answer that his lands were not and could not have been .benefited by the works of reclamation. But the Court below found that the Commissioners “ did jointly view and assess upon each and every one of. said lands to be reclaimed or benefited” by the works, “a tax proportionate to the whole expense, and to the benefits which would and will result from the works,” and made a list of the amount due from each owner, eta The evidence is not before us, and we must suppose that defendant was properly assessed.
It may be, and probably is, true that the Court below had no power to change the assessment, but of this defendant can not complain, since the Court had power to declare the assessment invalid in so far as it purported to create a charge against his lands.
Judgment affirmed.